UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4497



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICKIE JONES PEELE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-02-199)


Submitted:   January 28, 2004          Decided:     February 10, 2004


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., BROWNE, FLEBOTTE, WILSON &    HORN, P.L.L.C.,
Durham, North Carolina, for Appellant. Frank D.      Whitney, United
States Attorney, Anne M. Hayes, Christine Witcover   Dean, Assistant
United States Attorneys, Raleigh, North Carolina,    for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Vickie    Jones   Peele     appeals   her    jury    convictions   of

conspiring to defraud the United States by obtaining payments of

false claims for tax refunds in violation of 18 U.S.C. § 286

(2000); and four counts of making fraudulent claims for tax refunds

and aiding and abetting another in those offenses in violation of

18 U.S.C. §§ 2, 287 (2000).             After the close of the Government’s

case   in    chief,    the    district    court   denied    Peele’s    motion    for

acquittal for lack of sufficient evidence on all counts save one

§   287     count.      On    appeal,    Peele    asserts    the    evidence     was

insufficient to support any of her convictions and that certain

remarks by the prosecutor in closing argument unduly prejudiced her

defense.      We affirm.

              In reviewing the sufficiency of the evidence and the

denial of a motion for acquittal, a guilty verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the government, to support the finding of guilt.”

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                   We find the

evidence, when viewed in its entirety and in the light most

favorable      to     the    Government,    supports      Peele’s     convictions.

Likewise, we find the prosecutor’s comments in closing did not

prejudice Peele’s defense or violate her right to due process under




                                         - 2 -
the Fifth Amendment.     See United States v. Scheetz, 293 F.3d 175,

186 (4th Cir.), cert. denied, 537 U.S. 963 (2002).

           Accordingly, we affirm Peele’s convictions and sentence.*

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      Peele’s criminal judgment order contains several clerical
errors. Most notably, Count One is described as a conspiracy to
distribute   50   grams   or   more   of   a   mixture   containing
methamphetamine, rather than a conspiracy to defraud the United
States by obtaining payments of false claims for tax refunds. Also
the term of imprisonment for Count One is omitted, and the term of
supervised release for Count Four is omitted.        Peele has not
asserted these errors on appeal and they do not affect our
disposition of the issues she has asserted. The district court may
correct such clerical errors in the criminal judgment order at any
time under Fed. R. Crim. P. 36.

                                  - 3 -